Title: To Thomas Jefferson from Stephen Cathalan, Jr., 25 January 1788
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Marseilles, 25 Jan. 1788. Acknowledges letters of 28 and 31 Dec.; has sent “Second Couffe Egyptian Rice on Captn’s. Shewell Vessel” to “William Drayton Esq. Chairman of the Society of Agriculture of Charlestown Sh. Carolina”; encloses bill of lading; hopes TJ has received the articles he desired; the barrel of oil was sent from Aix some days ago; encloses bill, amounting to 272.₶ 5, for charges on the above commissions. Has received the arrêt of Council of State and Lambert’s letter to TJ on American trade; has communicated its substance to the merchants concerned; wishes the regulation concerning tobacco mentioned in the letter had been included in the arrêt, thus giving it the force of law; fears the farmers will evade it; a letter from them to their agent in Marseilles on 4 Jan. does not mention the new regulation; they continue to say they will not purchase tobacco for a long while, being “so much provided,” and when they do, they will not pay more than 30₶ for Virginia tobacco. Their agent has replied that the merchants know about the new regulation and will not be willing to lose that much  money. Although it would be difficult “to Conciliate all the interests of So many Merchants, of this Place, of the northern Ports of France, and of America,” Cathalan has a plan which is “the only means to make an head against Farmers”; by the plan he, alone, would have charge of all sales of tobacco arriving in France. “The first tobacco arived will be the first Sold, according to the date of their arival in the respective places without any prefference”; thus the farmers-general would be required to purchase certain amounts from each port; the prices asked would not be “extravagant ones, but calculated on their cost on the genuine Invoices, and on the prices of holland and england.” If the farmers refused the prices asked, there would be no sale, but advances would be made to the holders of the tobacco and a protest sent to government; sustained in this plan by TJ and all the merchants, redress could be obtained; his charge for acting in this capacity would be 2 per cent. The alternative to such a plan is sale by one merchant at the price offered by the farmers, to the detriment of all the others. Was unfortunate on his cargo; his friend in Philadelphia could get only 123 hhds. of tobacco there and filled the rest of the vessel with flour and rice for Cadiz; although the Spanish government buys tobacco only from its colonies, his cargo arrived when the tobacco stores were exhausted; the government administrator wrote Madrid for permission to buy the whole cargo at 22 piastres per quintal, taking 8 hhds. immediately; before permission was received ships arrived from the Spanish colonies; therefore the administrator refused the rest of Cathalan’s cargo and paid only 20 piastres for the 8 hhds. taken; the whole transaction, including the loss in France on the remainder of the cargo, was 60,000₶ “difference for a day.” His family presents their respects; thanks TJ for news which is always acceptable.
